Detailed Action

1.	This Office Action is responsive to the Amendment filed 08/19/2022.  Claims 1-9 have been previously cancelled.  Claims 10, 19 and 28 have been amended.  Claims 10-29 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 10, 12, 13, 16, 18, 19, 21, 22, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Usuba et al. (US 2008/0080694 A1), hereinafter “Usuba”, in view of Yoakum (US 2015/0039760 A1), and further in view of Johnston et al. (US 2015/0026473 A1), herein after “Johnston”.

4.    As to claim 10, Usuba teaches a computer-implemented method of initiating real-time communications, comprising:
generating a data channel for real-time transmission of a file (Usuba teaches the codec program transfer from IP softphone apparatus 2A to IP softphone apparatus 2B is initiated automatically by IP softphone apparatus 2A, inherently, a data channel is generated for real-time transmission of the codec program) (Usuba, paragraph [0064]);
automatically transferring the file using the data channel upon initiation of a call (Usuba teaches the transfer may be arranged during the negotiation to set up the call, and may begin during the negotiation or immediately after the call is set up) (Usuba, paragraph [0064]);
enabling use of the file during the call to decode media data (Usuba teaches the transferred codec program is used to provide higher performance, e.g., better voice quality) (Usuba, paragraph [0058]), the file being unusable following completion of the call (Usuba also teaches that after the call has been disconnected, the CPU 11B in the IP softphone apparatus 2B deletes the transferred codec program) (Usuba, paragraph [0060]).
Usuba teaches that the transfer proceeds on a channel different from the channel carrying the voice communication session, but does not explicitly teach “the media data being transmitted over a secure carrier channel” and “the data channel being secured by a transport layer security”.
In an analogous art, Yoakum teaches that once the media negotiation is complete, the WebRTC media channel 32 may be established via a peer connection 38 between the first WebRTC client 18 and the second WebRTC client 22, and a WebRTC media flow 39 may commence (Yoakum, paragraph [0026]).
In another analogous art, Johnston teaches that to secure the WebRTC media channel 34, a key mechanism is used during establishment of the WebRTC media channel 34 to generate a keying material for each of the WebRTC clients 54 and 56 to use for encrypting media packets for a private WebRTC media flow 64.  As non-limiting examples, the keying mechanism may be SDES or DTLS-SRTP (i.e., the data channel being secured by a transport layer security) (Johnston, paragraph [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of “the media data being transmitted over a secure carrier channel and the data channel being secured by a transport layer security”, as disclosed by Yoakum and Johnston, into the teachings of Usuba. One would be motivated to do so to enable the system to maintain a level of security in exchanging media or data packets transporting real-time communications (Yoakum, paragraph [0007]).

5.	As to claim 12, Usuba-Yoakum-Johnston teaches the computer-implemented method of claim 10, further comprising: maintaining the data channel after transferring the file; transferring an additional file using the data channel (i.e., Yoakum teaches the WebRTC data channel 54 is maintained after the first WebRTC client 18 to modify a functionality associated with the second WebRTC client 22 so it can modify an attribute associated with a device 40 coupled to the second WebRTC client 22 based on the client control 56) (Yoakum, para. [0044-0045]).  The same motivation of claim 10 is applied to this claim.
6.	As to claim 13, Usuba-Yoakum-Johnston teaches the computer-implemented method of claim 10, wherein the call is an audio call or a video call (i.e., voice call between two IP softphone apparatus 2A and 2B) (Usuba, paragraph [0064]).  

7.	As to claim 16, Usuba-Yoakum-Johnston teaches the computer-implemented method of claim 10, wherein the file comprises software for a real-time application (the transferred codec program is a software for a real-time application) (Usuba, paragraph [0064]).  

8.	As to claim 18, Usuba-Yoakum-Johnston teaches the computer-implemented method of claim 10, wherein the file comprises a video codec or an audio codec (i.e., the transferred codec program is an audio codec) (Usuba, paragraph [0064]).  

9.	As to claims 19, 21, 22, 25 and 27-29, claims 19, 21, 22, 25 and 27-29  are corresponding system and non-transitory computer-readable medium claims that recite similar limitations as of method claims 10, 12, 13, 16 and 18 and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.

10.	Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Usuba-Yoakum-Johnston and further in view of Tokunaga et al. (US 2007/0192472 A1), hereinafter “Tokunaga”.
11.	As to claim 11, Usuba-Yoakum-Johnston teaches the computer-implemented method of claim 10, but does not explicitly teach “terminating the data channel after transferring the file”.
In an analogous art, Tokunaga teaches a method for downloading software including deleting the communication channel between the transmission device 41 and the transmission device 42 after completing the transfer of the software file from the transmission device 41 to the transmission device 42 (i.e., terminating the data channel after transferring the file) (paragraph [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of “terminating the data channel after transferring the file”, as disclosed by Tokunaga, into the teachings of Usuba-Yoakum-Johnston. One would be motivated to do so to enable the system to transfer/receive a best possible codec program to provide higher performance, e.g., better voice quality (Usuba, paragraph [0058]).

12.	As to claim 20, claim 20 is a corresponding system claim that recites similar limitations as of method claim 11 and does not contain any additional limitations with respect to novelty and/or inventive steps; therefore, it is rejected under the same rationale.

13.	Claims 14-15, 17, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Usuba-Yoakum-Johnston and further in view of Dorwin (US 9,223,988).
14.	As to claims 14-15, Usuba-Yoakum-Johnston teaches the computer-implemented method of claim 10, but does not explicitly teach “wherein the file expands a functionality of a browser during the call” and “enabling a modification of the expanded functionality of the browser”.
In an analogous art, Dorwin teaches data storage 308 may also be configured to store downloadable components, including, but not limited to DRM modules, CODECs, decryption modules, and any of a variety of other plug-in, components, or the like, usable to extend and/or otherwise update functionality of a browser, media player, or the like (i.e., expands a functionality of a browser and enabling a modification of the expanded functionality of the browser) (Dorwin, col. 16, lines 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of “CODECs usable to extend and/or update functionality of a browser”, as disclosed by Dorwin, into the teachings of Usuba-Yoakum-Johnston. One would be motivated to do so to enable the system to dynamically download Digital Right Management components, CODECs, and any of a variety of other plug-in, components, or the like, to extend and/or otherwise update functionality of a browser, media player, or the like (Dorwin, col. 16, lines 13-18).

15.	As to claim 17, Usuba-Yoakum-Johnston-Dorwin teaches the computer-implemented method of claim 10, wherein the file comprises software that defines an add-on feature for a browser (i.e., Dorwin teaches CODECs and any of a variety of other plug-in, usable to extend and/or otherwise update functionality of a browser, wherein a codec in the form of a plugin can be downloaded and installed to facilitate a streaming video session between a web browser and an enterprise system that utilizes a particular video compression format) (Dorwin, col. 16, lines 13-18).  The same motivation of claim 14 is applied to this claim.

 16.	As to claims 23-24 and 26, claims 23-24 and 26 are corresponding system claims that recite similar limitations as of method claims 14-15 and 17 and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.

Response to Arguments

17.	Applicant’s arguments, see pages 7-11, filed 08/19/2022, with respect to the rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Usuba, in view of Yoakum and further in view of Johnston.

Conclusion

18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


19.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.


20.	A shortened statutory period for reply to this action is set to expire THREE (3) months from the mailing date of this communication.  See 37 CFR 1.134.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/
Primary Examiner, Art Unit 2441